DETAILED ACTION
	This office action is in response to the amendment filed on 6/30/2022 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
determining, when the sidelink communication was transmitted, whether the sidelink communication was transmitted at a second transmit power that is lower than the first transmit power; ([0315] As an example, a WTRU in a first grant may be given a first value of TPC command (e.g., 0 dB). The WTRU may not be able to acquire the channel and/or may drop the grant. In a future grant, the WTRU may be given a TPC command (e.g., 3 dB). A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant. The WTRU may indicate this behavior to the serving cell, e.g., in a UL transmission and/or using a technique to indicate dropped grants.)
This means the base station is trying to adjust the transmission power of the UE based on a previously sent transmission being at a different power level. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which statements are included in the “or” statement of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al. (WO2016123402A1).
As to claims 1, 6, 11, and 16, Stern teaches a method of wireless communication performed by a user equipment (UE), comprising: ([0084] UL may be replaced by another link or direction (e.g., sidelink or downlink) and still be consistent with this disclosure. [0315] TPC command method)
receiving a transmit power control (TPC) command that is based at least in part on a scheduled transmission of a sidelink communication; ([0312] Transmission parameters (e.g., TPC command) may be included, for example, in a DCI for the UL grant. [0084] UL may be replaced by another link or direction (e.g., sidelink or downlink) and still be consistent with this disclosure)
wherein the UE is scheduled to transit the sidelink communication at a first power and the TPC command is associated with the scheduled transmission of the sidelink communication; ([0315] As an example, a WTRU in a first grant may be given a first value of TPC command (e.g., 0 dB). The WTRU may not be able to acquire the channel and/or may drop the grant. In a future grant, the WTRU may be given a TPC command (e.g., 3 dB). A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant.)
determining whether the sidelink communication was transmitted; ([0315] A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant. The WTRU may indicate this behaviour to the serving cell, e.g., in a UL transmission and/or using a technique to indicate dropped grants.)
determining, when the sidelink communication was transmitted, whether the sidelink communication was transmitted at a second transmit power that is lower than the first transmit power; ([0315] As an example, a WTRU in a first grant may be given a first value of TPC command (e.g., 0 dB). The WTRU may not be able to acquire the channel and/or may drop the grant. In a future grant, the WTRU may be given a TPC command (e.g., 3 dB). A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant. The WTRU may indicate this behavior to the serving cell, e.g., in a UL transmission and/or using a technique to indicate dropped grants.)
determining, based at least in part on: whether the sidelink communication was transmitted ([0315] The WTRU may indicate this behavior to the serving cell, e.g., in a UL transmission and/or using a technique to indicate dropped grants.)
 or when the sidelink communication was transmitted, whether the sidelink communication was transmitted at the second transmit power, whether to adjust a transmit power of the UE based at least in part on the TPC command; and ([0313] A WTRU may forget information (e.g., TPC command) included in a grant. For example, a WTRU may forget (e.g., discard) information (e.g., TPC command) included in a grant when a WTRU drops a UL transmission, e.g., due to failure to acquire an unlicensed channel. [0315] A WTRU may store a TPC command of a dropped grant and/or use it in a future grant, e.g., ignoring the future grant's TPC command.)
selectively adjusting the transmit power of the UE based at least in part on determining whether to adjust the transmit power. ([0315] A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant.)
As to claims 2, 7, 12, and 17, Stern teaches the method of claim 1, wherein determining whether to adjust the transmit power of the UE based at least in part on the TPC command comprises: determining to refrain from adjusting the transmit power of the UE; and wherein selectively adjusting the transmit power comprises: refraining from adjusting the transmit power of the UE based at least in part on determining to refrain from adjusting the transmit power of the UE. ([0313] A WTRU may forget information (e.g., TPC command) included in a grant. For example, a WTRU may forget (e.g., discard) information (e.g., TPC command) included in a grant when a WTRU drops a UL transmission, e.g., due to failure to acquire an unlicensed channel. [0315] A WTRU may store a TPC command of a dropped grant and/or use it in a future grant, e.g., ignoring the future grant's TPC command.) ([0315] A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant.)
As to claims 3, 8, 13, and 18, Stern teaches the method of claim 1, further comprising: determining that the TPC command is associated with the sidelink communication based at least in part on a timing between the scheduled transmission of the sidelink communication and receiving the TPC command. ([0272] A WTRU may be configured (e.g., implicitly and/or explicitly configured) with one or more sets of transmission parameters. A WTRU may be provided with a first set of parameters that may indicate, for example, one or more of a first resource block assignment, a first MCS, a first precoder, and/or a first TPC command. A WTRU may be provided a second set of parameters that may indicate, for example, one or more of a second resource block assignment, a second MCS, a second precoder, and/or a second TPC command.)
As to claims 5, 10, 15, and 20, Stern teaches the method of claim 1, wherein determining whether to adjust the transmit power of the UE based at least in part on the TPC command comprises: determining to adjust the transmit power of the UE based at least in part on determining that the TPC command was received from a base station or another UE that was aware that the UE refrained from transmitting the sidelink communication or the UE transmitted the sidelink communication at the second transmit power; and  ([0315] The WTRU may indicate this behavior to the serving cell, e.g., in a UL transmission and/or using a technique to indicate dropped grants.)
wherein selectively adjusting the transmit power comprises: adjusting the transmit power of the UE based at least in part on determining to adjust the transmit power of the UE. ([0315] A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Seo et al. (WO2015163638A1).
As to claims 4, 9, 14, and 19, Stern teaches the method of claim 1, 
wherein selectively adjusting the transmit power comprises: adjusting the transmit power of the UE based at least in part on determining to adjust the transmit power of the UE. ([0315] A WTRU may use the stored value of TPC command (e.g., 0 dB) and/or ignore the TPC command included in the new grant.)
But does not specifically teach:
wherein determining whether to adjust the transmit power of the UE based at least in part on the TPC command comprises: determining to adjust the transmit power of the UE based at least in part on receiving an indication that the TPC command is for purposes of interference control; and 
	However Seo teaches wherein determining whether to adjust the transmit power of the UE based at least in part on the TPC command comprises: determining to adjust the transmit power of the UE based at least in part on receiving an indication that the TPC command is for purposes of interference control; and (page 17 [98] If strong interference is observed, it may indicate that the D2D communication power is to be enjoyed through a TPC (transmit t power control) command. It is also possible to instruct the transmission power to be increased if the interference of a particular D2D communication to other WAN communication is too low.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the power control method of Stern with the method from Seo in order to control the interference of the D2D communication. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465